Exhibit 2.1 Amendment No. 1 to UNIT PURCHASE agreement This Amendment No. 1 to Unit Purchase Agreement (this “Amendment”), dated December4, 2016, amends that certain Unit Purchase Agreement, dated as of November 7, 2016 (the “Purchase Agreement”), by and among Murphy Group, Inc., an Oklahoma corporation, EControls Group, Inc., a Texas corporation (each a “Seller” and collectively, the “Sellers”), and Sun Hydraulics Corporation, a Florida corporation (“Buyer”).Capitalized terms used in this Amendment and not otherwise defined shall have the meanings ascribed to them in the Purchase Agreement.All section references are to sections of the Purchase Agreement.
